Continuation Sheet
Continuation of 12.  because:  It remains the Examiner’s position that the claim(s) is/are unpatentable for reasons previously of record in the final office action.

Response to Applicant’s Arguments
Applicant’s arguments in the response filed June 7, 2021 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues there is nothing in the cited portion of De Pree that would suggest combining the teachings of De Pree related to polyvinyl chloride with Lu, which relates to multilayer PVB interlayers.  Applicant further argues that one skilled in the art would not be motivated to use a compound said to be useful as a polyvinyl chloride plasticizer or a synthetic lubricant in the acoustic polymer interlayers of Lu.
As discussed in the Final Rejection mailed April 16, 2021, De Pree teaches dialkoxyalkyl terephthalates useful as plasticizers in various resins and polymers such as polyvinyl chloride and related resins (Col. 2, lines 39-40 and 48-51); i.e. the plasticizers are not limited to being used in only polyvinyl chloride.  Furthermore, Chen (U.S. Pat. Pub. 2007/0036956) shows that PVB and polyvinyl chloride can both be used in interlayers and that the same plasticizers can be used for both polymers (Paragraphs [0033]-[0036] and [0041]).  Based on the teachings of the prior art, one of ordinary skill in the art would have recognized that polyvinyl chloride and PVB are related resins and that the plasticizers in De Pree could be used with both polymers.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that as further evidence that the references have been improperly combined and that there would be no reasonable expectation of success in adapting the teachings 
De Pree is not relied upon for teaching di-2-ethylhexyl terephthalate but rather, is relied upon to teach the desirability of using dialkoxyalkyl terephthalates, such as dibutoxyethyl terephthalate, as plasticizers in polyvinyl resins.  As such, Applicant’s arguments are deemed unpersuasive.  It should be noted that throughout Applicant’s specification, Applicant indicates that di-2-ethylhexyl terephthalate is a suitable high RI plasticizer for use in the invention (see Paragraphs [0060], [0061], [0065], [0068] of the published application).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        



/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
July 16, 2021